Citation Nr: 1707960	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral lower leg and foot disorder, other than that due to the service-connected disability manifested by radiculopathy.

2.  Entitlement to service connection for a disability claimed as Meniere's disease.

3.  Entitlement to service connection for a disability manifested by vertigo.

4.  Entitlement to service connection for diabetes type II, as secondary to hepatitis.  

5.  Entitlement to an initial evaluation greater than 10 percent for the service connected hepatitis A.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to June 1976, and from December 1986 to April 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, the Veteran testified at a videoconference hearing from the RO before a Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the Veteran's June 2013 hearing is no longer employed by the Board.  The Veteran was informed of this in an October 2016 correspondence, and offered the opportunity to have another Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016) (the Veterans Law Judge who conducts the hearing will participate in making the final determination of the claim).  

In November 2016, the Veteran responded by email that he wished to restate his case before a new judge.  At that time, he indicated that he had experienced difficulty responding earlier as his service representative was no longer available for consultation because she had left her employment.  The Board interprets the Veteran's email as a request for an additional hearing before the Board.  Hence, the matter must be remanded to comply with this request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested videoconference Board hearing at his local RO.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with applicable regulations.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


